

114 HRES 886 IH: Recognizing November 26, 2016, as “Small Business Saturday” and supporting efforts to increase awareness of the value of locally owned small businesses.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 886IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Chabot (for himself, Ms. Velázquez, Mr. King of Iowa, Ms. Judy Chu of California, Mr. Luetkemeyer, Ms. Hahn, Mr. Hanna, Mr. Payne, Mr. Huelskamp, Ms. Meng, Mr. Gibson, Mrs. Lawrence, Mr. Brat, Ms. Clarke of New York, Mrs. Radewagen, Ms. Adams, Mr. Knight, Mr. Moulton, Mr. Curbelo of Florida, Mr. Hardy, Mr. Kelly of Mississippi, and Mr. Davidson) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONRecognizing November 26, 2016, as Small Business Saturday and supporting efforts to increase awareness of the value of locally owned small businesses.
	
 Whereas there are over 28,700,000 small businesses in the United States; Whereas small businesses represent 99.7 percent of all businesses with employees in the United States;
 Whereas small businesses employ over 49 percent of the employees in the private sector in the United States;
 Whereas small businesses pay over 42 percent of the total payroll of the employees in the private sector in the United States;
 Whereas small businesses constitute nearly 98 percent of firms exporting goods; Whereas small businesses are responsible for more than 46 percent of private sector output;
 Whereas small businesses generated 63 percent of net new jobs created over the past 20 years; and Whereas November 26, 2016, is an appropriate day to recognize Small Business Saturday: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and encourages the observance of Small Business Saturday; and
 (2)supports efforts— (A)to encourage consumers to shop locally; and
 (B)to increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.
				